Citation Nr: 0928747	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post fracture with open reduction and internal 
fixation, right tibia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard for over twenty 
years.  He had active military service from July 1984 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Providence, 
Rhode Island regional office (RO) that granted service 
connection and assigned a 20 percent disability evaluation 
for status post fracture with open reduction and internal 
fixation, right tibia, effective December 13, 2002.  The 
Veteran appealed the assigned rating.

In May 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file. 
During the hearing, the Veteran submitted additional military 
records along with a waiver of initial RO consideration.

On appeal in August 2007, the Board remanded the case for 
additional development, to include obtaining medical records 
and providing appropriate VCAA notice.  In June 2009, the RO 
provided a Supplemental Statement of the Case (SSOC).


FINDING OF FACT

The Veteran's service-connected status post fracture with 
open reduction and internal fixation, right tibia, is 
manifested by disability that most nearly approximates 
moderate rather than marked; the Veteran has pain, swelling 
and some limitation of motion of the ankle, and wears a 
brace; however, there is no medical or X-ray evidence of 
instability or nonunion of the tibia.




CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 20 
percent for status post fracture with open reduction and 
internal fixation, right tibia, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2007 and November 2008 letters sent to the Veteran by the VA 
adequately apprised him of the information and evidence 
needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2007 and November 2008 letters from the VA satisfy 
these mandates.  The letters informed the Veteran about the 
type of evidence needed to support his claim for a higher 
initial rating, namely, proof that his service-connected 
right ankle disability had increased in severity.  The 
letters indicated that such proof could include a statement 
from his doctor and lay statements.  These letters clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as records held by any Federal agency, provided 
the Veteran gave consent and supplied enough information to 
enable their attainment.  They made clear that although VA 
could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The Board finds that the Veteran received 
notice of the evidence needed to substantiate his claim for 
an initial rating in excess of 20 percent for status post 
fracture with open reduction and internal fixation, right 
tibia, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
August 2007 and November 2008 letters.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the RO 
decision that is the subject of this appeal.  However, the 
Board finds that the RO cured the timing defect by providing 
this VCAA notice together with readjudication of the claim, 
as demonstrated by the June 2009 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  It is also 
pertinent to note that the Veteran has not demonstrated or 
even pled prejudicial error with regard to VCAA notice.  He 
has been represented throughout this appeal by an accredited 
service representative and there is no suggestion that there 
is any content or timing error that affected the essential 
fairness of the adjudication.  Under such circumstances, the 
Board finds that the timing defect in the case was harmless 
error.  See Shinseki v. Sanders, 2009 WL 1045952 (U.S.) (U.S. 
2009).

In any event, since the time of the Board's remand, the case 
law has made clear that when a veteran's claim arises from 
his disagreement with the initial evaluations following the 
grant of service connection, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008).   Additionally, the 
Board is cognizant of the mandates of Vazquez-Flores v. 
Peake, 22 Vet App. 137 (2008), which pertains to notice of 
the criteria necessary for an increased rating.   However, 
since the claim on appeal is a downstream issue from that of 
service connection, and Vasquez notice is also not required.  
Therefore, no further notice is required for this appeal.

b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence includes service 
treatment records obtained by the RO and private treatment 
records.  There is no indication of any additional relevant 
evidence that has not been obtained.  The RO has attempted 
repeatedly to obtain all of the Veteran's private treatment 
records.

In a November 2003 statement, the Veteran indicated that he 
had not been able to obtain recent medical records from 
Brigham & Women's Hospital (Brigham).  He further indicated 
that he was receiving treatment from Hawthorn Medical 
Association (Hawthorn).  The RO requested medical records 
from Hawthorn later that month.  The RO also requested that 
the Veteran complete a release form or obtain the Brigham 
records himself.  No response was received.

In May 2004, the RO contacted Hawthorn in an effort to obtain 
the Veteran's medical records.  The RO discovered that the 
Veteran had provided an incorrect address.  Later that month, 
the RO sent the Veteran a letter and requested that he 
complete an updated release form for Hawthorn.  No response 
was received.  The RO again requested that the Veteran 
complete a release form or obtain the Brigham records 
himself.  These records were received in January 2008. 

In letters dated August 2007 and November 2008, the Appeals 
Management Center (AMC) advised the Veteran that it needed 
the treatment records from Hawthorn and his physical 
therapist, who had previously worked at Hawthorn.  A release 
form was included with the letter.   No response was 
received.

Multiple attempts have been made to obtain any additional 
private treatment records that may be available.  The Veteran 
received VA examinations in March 2003 and April 2005, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Veteran exercised his right to a 
hearing and provided sworn testimony in May 2007.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Veteran's status post fracture with open reduction and 
internal fixation, right tibia, is rated under Diagnostic 
Code 5262, which addresses impairment of the tibia or fibula.  
Under this Code, impairment of the tibia and fibula 
characterized by malunion with marked knee or ankle 
disability garners a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Impairment of the tibia and fibula 
manifested by nonunion with loose motion, requiring a brace 
generates a maximum 40 percent evaluation under this Code.  
Id.

Normal range of motion of the ankle is 45 degrees of plantar 
flexion and 20 degrees of extension.  38 C.F.R. § 4.71, Plate 
II (2008).  

Other pertinent criteria for higher evaluations include 38 
C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 
percent evaluation is warranted for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38  
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the  
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously  
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for status post fracture with open 
reduction and internal fixation, right tibia, as opposed to 
having filed a claim for an increased rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The Veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with the 20 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

In March 2000, during inactive duty for training exercises, 
the Veteran sustained a fracture to his right tibia.  He 
underwent an open reduction and internal fixation later that 
month.  Private treatment records from April 2000 to October 
2000 indicate that the Veteran had minimal pain and was doing 
well.  

A July 2002 private treatment record indicates that the 
Veteran had been doing well until two or three weeks prior 
when he noticed some worsening pain over his anterior tibia 
with radiation proximally.  He continued to weight bear on 
his ankle with minimal pain.  Upon physical examination, 
there was dorsiflexion to 10 degrees and plantar flexion to 
30 degrees.  There was mild tenderness over the anterior 
tibia at approximately the middle third.  The doctor noted 
that there were no findings upon examination or on X-rays to 
explain the Veteran's pain.  He wrote "[i]t is possibly some 
scar tissue over his anterior tibia or callus healing."  
Physical therapy was recommended.  

A March 2003 private treatment record indicates that the 
Veteran had 40 degrees of range of motion.  X-rays showed 
excellent healing and some arthritic changes in his 
tibiotalar joint.

In a March 2003 correspondence, Dr. E.R. described the 
Veteran's prognosis as "good" but noted that he had certain 
physical limitations.  The Veteran was unable to run for more 
than 200 meters with or without load.  He could not march 
with load for more than one mile, and without load for more 
than two miles.

During a March 2003 VA examination, the Veteran complained of 
ankle pain on a daily basis, which he rated 6-8/10.  He was 
limited in running, standing, and walking.  He denied using 
any assistive devices.  Upon examination, the Veteran was 
able to ambulate with no apparent distress.  His knees were 
symmetrical without swelling, tenderness, crepitus, click, or 
effusion.  His flexion was to 130 degrees bilaterally.  He 
was able to squat and duck walk.  The Veteran was stable to 
both varus and valgus stress.  McMurray, Lachman, and drawer 
pull testing were negative.  Deep tendon reflexes were 2+ and 
equal throughout the lower extremities.  Musculoskeletal 
strength was 5/5 bilaterally.  The left ankle was 27 cm in 
circumference while the right ankle was 28 cm in 
circumference.  There was positive tenderness to palpation 
just superior to the right medial malleolus.  There was no 
effusion, crepitus, or click.  Dorsiflexion was to 20 degrees 
on the left and 15 degrees on the right.  Plantar flexion was 
to 45 degrees on the left and 30 degrees on the right.  DT 
and PT pulses were positive.  Musculoskeletal strength was 
5/5.  The Veteran was able to invert and evert against 
resistance.  Deep tendon reflexes were 2+ and equal at the 
Achilles tendon.  Two pound weights were attached to his 
ankles and he was able to do 25 repetitions without effort on 
both ankles.  X-rays revealed a right tibial fracture with a 
plate and eleven screws within normal limits and good 
alignment.  The examiner diagnosed status post trauma with 
resulting tibial fracture.

A May 2003 private treatment record indicates that the 
Veteran was doing well.  He complained of persistent ankle 
pain.  The doctor prescribed Vioxx and an ankle brace.  

An August 2003 private treatment record indicates that the 
Veteran continued to have ankle pain for which he took 
nonsteroidals and Vicodin.  X-rays revealed a well healed 
fracture site.  There was some preservation of the joint 
space of the tibiotalar joint.  Upon physical examination, 
there was no sensory deficit.  There was pain with range of 
motion.  Tenderness was localized to over the tibiotalar 
joint.  The foot was warm and well perfused.  The doctor 
suggested using a cane "when needed" to take some of the 
stress off the ankle.  

In a September 2003 correspondence, the Veteran stated that 
his ankle disability excluded him from certain training that 
affected both the ability to perform his duties as a police 
officer and his compensation.  He alleged certain 
inaccuracies in the August 2003 VA examination report.  
Specifically, he claimed that "an attempt to duck walk 
results in me falling over."  He further stated that he had 
to stop after half of the right leg repetitions and struggled 
to complete the rest.  The Veteran indicated that doctors had 
told him he would need further surgeries at some point.

In an October 2004 correspondence, Dr. S.C.M. stated that the 
Veteran took 1 to 2 tablets of Vicodin every four hours for 
chronic pain, and that he had been fitted with a brace.  The 
doctor further stated that the Veteran could not stand for 
extended periods of time, could not carry heavy weights, 
could not run more than 50 meters, and could not march in any 
terrain for more than 200 meters.

Personnel records indicate that the Veteran received a 
medical discharge from the Army National Guard in December 
2004.

During an April 2005 VA examination, the Veteran complained 
of constant pain in his distal tibia with radiation to his 
right ankle, which he rated 5/10.  He reported decreased 
range of motion, stiffness, edema, and instability when going 
up and down stairs.  He also reported flare-ups once every 
six months lasting 3-4 days.  He denied missing any work.  He 
was limited in running and physical sports.  He reported 
using an ankle brace on most days.  Treatment consisted of 
massage, elevation, and one Vicodin every four hours.  Upon 
examination, the Veteran's gait was steady.  The ankle 
measurements were symmetrical.  There was 1+ soft tissue 
swelling on the posterior right ankle.  There was no crepitus 
or click.  The right anterior tibia was tender to palpation.  
Dorsiflexion was to 10 degrees on the left and 5 degrees on 
the right.  Plantar flexion was to 40 degrees on the left and 
30 degrees on the right.  He had 2+ pedal pulses bilaterally 
and 2+ deep tendon reflexes bilaterally.  Musculoskeletal 
strength was 5/5 bilaterally.  The Veteran was able to invert 
and evert against resistance.  Two pound weights were 
attached to his ankles and he was able to dorsiflex 15 times 
without pain, weakness, fatigue, or incoordination on both 
ankles.  X-rays revealed mild degenerative changes in both 
knees, an unremarkable left ankle, and an old healed fracture 
deformity of the right distal tibia with side plate and 
multiple metallic screws in place and no acute bony injury.  
The examiner diagnosed mild degenerative joint disease in 
both knees and status post fracture of the distal tibia.

During the May 2007 Travel Board hearing, the Veteran 
testified that he was still receiving physical therapy.  He 
indicated that he could not stand for extended periods of 
time and could no longer run.  The Veteran stated that "[i]f 
I have any quick motions [] I'm not actually sure where my 
foot is going to be planted."

b. Discussion

In reviewing the evidence of record, the Board finds that a 
rating in excess of 20 percent is not warranted for status 
post fracture with open reduction and internal fixation, 
right tibia, at any time since December 13, 2002.  Some 
limitation of motion of the ankle was noted upon VA 
examination in March 2003 and April 2005.  The Veteran wears 
an ankle brace on a daily basis.  However, he has shown no 
gait difficulties and can ambulate without assistance.  While 
the Veteran has given a history of right ankle instability, 
objective examinations showed that tests for stability were 
normal.  Furthermore, there is no clinical or X-ray evidence 
that suggests nonunion of the tibia.  Thus, the criteria for 
a higher evaluation under Diagnostic Code 5262 are not met.

With respect to Diagnostic Code 5270, no treatment record or 
examination report shows that the ankle joint was found to be 
ankylosed.  Consequently, a higher rating under Code 5270 is 
clearly not warranted.
   
While there is some indication of limitation of motion of the 
right ankle, the medical evidence does not show additional 
limitation of flexion due to pain, weakness, fatigue, or 
incoordination.  Throughout the course of this appeal the 
Veteran has reported ankle pain; the Board acknowledges such 
complaints.  VA is required to take pain symptoms into 
account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra.  The VA examiner who conducted the March 2003 
VA examination indicated that the Veteran was able to do 25 
repetitions with two pound weights without effort.  The 
Veteran disputes this finding and contends that he was only 
able to do the 25 repetitions on the right ankle with 
difficulty.  However, the Board notes that the April 2004 
examiner found that with repetitive stress testing the 
Veteran could dorsiflex his foot 15/15 times on the right and 
15/15 on the left without pain, weakness, fatigue, or 
incoordination.  It is pertinent to note that the current 20 
percent rating takes the Veteran's pain and some functional 
impairment into account.

Accordingly, the Board finds that a rating in excess of 20 
percent is not warranted for status post fracture with open 
reduction and internal fixation, right tibia, at any time 
throughout the claims period.  As the preponderance of the 
evidence is against this increased rating claim, the benefit 
of the doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.

Extraschedular Ratings 

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
is no indication of any hospitalizations other than the 
initial surgery in 2000.  The Veteran has stated, and the 
record supports, that his service-connected condition has 
interfered with employment.  However, the 20 percent rating 
takes into account some industrial impairment.  38 U.S.C.A. 
§ 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  There is no 
evidence to support a finding that his disability resulted in 
marked work impairment.  The VA examiner noted that the 
Veteran denied losing any time from work.  Additionally, the 
symptoms described by the Veteran are adequately accounted 
for in the diagnostic criteria assigned. See Thun v. Peake, 
22 Vet. App. 111 (2008).  In sum, there is no evidence that 
the manifestations of the disability at issue are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability. 
Thus, the Board determines that a referral for consideration 
of an extraschedular rating for the Veteran's disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial or staged rating higher than 20 
percent for status post fracture with open reduction and 
internal fixation, right tibia, is denied. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


